Citation Nr: 9914567	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1994 to January 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The veteran filed a claim for compensation benefits for 
schizophrenia in February 1995, shortly after separation from 
service.  This claim was granted upon rating decision in 
April 1995.  A 10 percent rating was assigned, effective from 
January 20, 1995, the day following the veteran's separation 
from service.  In September 1996, this rating was confirmed 
and continued.  This appeal ensued following a February 1997 
rating decision that confirmed this rating.  The veteran 
expressed disagreement with this determination.  The RO 
confirmed the 10 percent rating in January 1998, but the 
Board remanded the claim for additional development in June 
1998.  In a November 1998 rating decision, the 10 percent 
evaluation was again confirmed.  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip op. 
at 9.  On the other hand, where entitlement to compensation 
has already been established, as is the claim herein at 
issue, the appellant's disagreement with an assigned rating 
is a new claim for 


increased benefits based on facts different from a prior 
final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  
It is evident that the rating action by the RO contemplated 
all the relevant evidence or record.  Accordingly, although 
the RO characterized this issue as an "increased rating," 
the substantive adjudicative considerations set forth in 
Fenderson, supra, were satisfied by the RO's adjudicative 
process and the Board does not find that the claimant will be 
prejudiced by appellate review on the current record.  


FINDINGS OF FACT

1.  The veteran was diagnosed as having schizophrenia during 
service.  

2.  The evidence of record reflects that he as of October 
1998, the veteran was working at the VA facility in Tuskegee, 
Alabama, in the Medical Records File Room.  

3.  During the interval since the original grant of service 
connection and the original award of compensation benefits, 
effective January 20, 1995, the manifestations of 
schizophrenia did not produce more than mild social and 
industrial impairment at any time.  

4.  The manifestations of schizophrenia did not produce a 
level of social or industrial impairment as of or since 
November 7, 1996, marked by more than mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  




CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
schizophrenia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9205 (1996); 
38 C.F.R. § 4.130, DC 9205 (effective November 7, 1996) and 
3.321 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records reflect that the veteran was seen for being 
paranoid, flat affect, and the appearance of confusion in 
early September 1994.  He was hospitalized later that month 
for psychotic behavior.  It was noted that he was in his 
second week of basic training and was noted to be acting 
paranoid.  His first sergeant reported that the veteran 
thought that everyone was staring at him, and that he was 
wired with recording equipment.  The veteran reported that he 
trouble sleeping and a decreased appetite.  Subsequently 
dated records reflect a diagnosis of schizophreniform 
disorder.  

Physical Evaluation Board (PEB) proceedings in October 1994 
recommended discharge from service due to this disorder which 
was noted to be incurred in service and found not to have 
existed before.  The disorder was also described as 
productive of severe impairment in civilian social and 
industrial adjustment.  A subsequent report from the PEB at 
the end of October 1994 noted the claimant was not 
hospitalized and denied hallucinations but did require 
medication and follow up mental health care.  The PEB 
indicated that the claimant's current condition was not 
sufficiently "stable for final adjudication."  The 
recommended disability percentage was 30 percent.   

Upon VA examination in April 1995, the veteran reported that 
he was doing fine as long as he did not hear loud voices or 
cursing, or see people in military uniforms.  His speech was 
spontaneous, and he articulated fairly well.  He said that he 
had been accepted for a job in construction.  He was quite 
enthusiastic about it.  He was taking karate lessons and 
hoped someday to have his own school of karate one day.  
There were no delusions or hallucinations, and he had no 
other complaints.  He denied drug or alcohol abuse.  His 
insight was intact, and he was competent to handle his funds.  
The diagnosis was schizophreniform disorder, in remission.  
The Global Assessment of Functioning (GAF) score was 75.

In an April 1995 rating decision, service connection was 
established for schizophrenia, and a 10 percent rating was 
assigned, effective from January 20, 1995, the day following 
separation from service.  

A July 1996 VA clinical lab report reflects findings not 
associated with the veteran's psychiatric disorder.  

Upon rating decision in September 1996, the RO confirmed the 
10 percent rating in effect for schizophrenia.  

VA records reflect that the veteran was admitted to the 
hospital on December 27, 1996, actively hallucinating.  It 
was noted that he had become combative and dangerous at home.  
Following admission, he was noted to be anxious.  There was 
no speech or thought disorder, and his memory was intact.  He 
was oriented, and his judgment and insight appeared fair.  
There was rapid improvement shown with medication.  He was 
released on December 30, 1996.  The GAF score was "50/50."

Upon subsequent VA hospital admission on January 13, 1997, 
the veteran was treated mainly for chest pain.  He was alert, 
coherent, ambulatory, and in no acute distress.  He reported 
he felt very nervous and desired an adjustment of his 
medications.  He was seen by a psychiatrist who adjusted his 
medication.  He was competent for VA purposes and could 
resume prehospital activities.  Diagnoses were pneumonia, 
right lower lobe resolved and schizophrenia.  

In February 1997, the 10 percent rating in effect for 
schizophrenia was confirmed by the RO.  

This appeal ensued following a February 1997 RO rating 
determination in which the 10 percent rating was again 
confirmed and continued.  

In May 1997, a private psychologist examined the veteran.  
The psychologist noted that the veteran was on medication for 
his psychiatric symptoms but was 
"floundering" at his temporary housekeeping position.  
Observational data included that the appellant was in severe 
distress.  Although his speech patterns were clear, they were 
somewhat truncated.  His mood was dysphoric, and his affect 
was depressed.  His emotional state was also remarkable for 
insomnia, restlessness, agitation, and nightmares.  He 
reported that he was exhausted on the days he was able to 
work.  His hands tended to shake, and he complained of aches, 
pains, and stiffness at times.  There was evidence of visual 
hallucinations, but there did not appear to be any auditory 
hallucination experiences.  He also tended to unoriginal and 
rigid in his thought processes.  There was evidence for 
impairment in the veteran's attention and concentration as 
indicated by his difficulties with both digit span forward 
and backward.  He was only able to recall four digits 
backward, which reflected divided attention skill impairment.  
This also suggested that he could be expected to encounter 
auditory short-term memory difficulties.   The psychologist 
indicated an opinion that individuals with this level of 
symptoms were typically 100 percent impaired as to industrial 
and social adaptability.  The psychologist concluded that the 
veteran's depression and psychotic symptoms were of such 
magnitude that he was at risk for self-destructive and 
suicidal behaviors.  He also suffered from regular loss of 
reality contact, including reaction to hallucinatory 
experiences.  He was limited in his domestic skills, such as 
financial dealings and family planning.  

In contrast to this report, it is noted that upon VA 
examination in November 1997, the veteran reported that he 
was not depressed, did not cry, and slept well.  His energy 
and appetite were good, and his concentration was getting 
better.  He had no psychomotor retardation and no suicidal or 
homicidal ideations.  His wife reported no signs of mania.  
The veteran reported no special powers, no thought insertion, 
thought broadcast or thought control.  He gave a history of 
experiencing visual and auditory hallucinations in the past.  
Examination showed that he was alert and oriented times four.  
He was cooperative and exhibited good eye contact. There were 
no abnormal motor movements.  His mood was fine, and his 
affect was 
congruent with mood.  His speech was a regular rate and 
rhythm and coherent.  There was no evidence of delusional 
thinking, and ideas or references.  He had no obsessions or 
compulsions.  His short and remote memories were adequate.  
His insight and judgment were fair.  The diagnoses included 
mild schizoaffective disorder.  His Global Assessment 
Functioning (GAF) score was listed as 70.  It was noted that 
the veteran continued to work part-time at the VA in 
housekeeping and as a medical records person and that since 
hospitalization in December 1996, he continued to be seen for 
psychiatric symptoms at the VA facility in Tuskegee, Alabama.  

As there was conflicting evidence regarding the severity of 
the veteran's service-connected schizophrenia, the Board 
remanded the claim in June 1998 for additional development, 
to include a clarifying medical opinion.  

Subsequently added to the record were VA records dated from 
March 1996 through June 1998 that reflect occasional 
treatment for schizophrenia.  In June 1998, it was noted that 
the appellant was anxious.  The veteran reported that he was 
easily agitated and wanted to attend an anger management 
program.  

Upon VA examination in October 1998, the veteran noted that 
he was on medication for his psychiatric symptoms.  He said 
that he was single, and although reported differently, he had 
never been married.  He was accompanied by his girlfriend for 
this evaluation.  She also accompanied him upon previous 
examination in November 1997.  He had two children and 
competed high school.  

He presently worked in the VA Medical Records file room and 
had been there for approximately 11 months.  His last day was 
to be in November 1998.  He attended community college where 
he was studying to become a social worker.  He complained of 
stress.  He said that he had missed work and school "a 
lot."  Sleep was good on some nights, but his sleep pattern 
was off.  He had had some headaches and backaches.  

The examiner noted that physical examination was essentially 
unchanged from previous evaluation in November 1997.  The 
veteran was alert and oriented times four.  He was neatly 
dressed and cooperative.  He exhibited good eye contact.  
There were no abnormal motor movements, and his mood was 
fine.  His affect was congruent with his mood.  His speech 
was regular rate and was logical and coherent.  There was no 
blocking, confusion, or mutinous.  There was no tangentiality 
and no circumstantiality.  He was able to focus, sustain and 
shift attention.  There was no evidence of delusional 
thinking, and no ideas or references.  There were no 
obsessions or compulsions or preoccupations.  His memory was 
adequate.  He expressed his desire to obtain more money.  The 
diagnoses were schizoaffective disorder.  His GAF score was 
65.  The examiner summarized that the veteran was able to 
manage his own financial affairs.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, server 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders (DSM) 32 (4th ed. 
1994), cited in Richard v. Brown, 9 Vet. App. 266 (1996).

A GAF score of 55 (actually the range of scores from 51 to 
60) is for "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  DSM 
32 (4th ed. 1994), cited in Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

A GAF score of 65 (actually the range of scores from 61 to 
70) is for "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia ) or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships."  DSM 32 
(4th ed.).  

A GAF score of 75 (actually the range of scores from 71 to 
80) is for "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  DSM 32 (4th 
ed.).  

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal. The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 0, 10, 30, 50, 70 and 
100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  
 
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

As the veteran's claim for an increased rating for 
schizophrenia was pending when the regulations pertaining to 
psychiatric disabilities were revised, he is entitled to the 
version of the law most favorable to him.  Karnas, supra, 
provides that where rating criteria change during the 
pendency of an appeal, the claimant is entitled to be 
considered under both, "unless Congress provided otherwise 
or permitted the Secretary of Veteran Affairs . . .  to do 
otherwise and the Secretary did so."  Karnas, 1 Vet. App. at 
313.  Under the governing law: 

Subject to the provisions of section 5101 of 
this title, where compensation, dependency or 
indemnity compensation, or pension, is 
awarded or increased pursuant to any Act or 
administrative issue, the effective date of 
such award or increase shall be fixed in 
accordance with facts found, but shall not be 
earlier than the effective date of the Act or 
administrative issue.  In no event shall such 
award or increase be retroactive for more 
than one year from the date of application 
therefor or the date of the administrative 
determination of entitlement, whichever is 
later.

38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1998).

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  The Court held:


	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

As in Rhodan, this is a claim for increase.  The claimant as 
a matter of law can not receive a rating on the basis of the 
revised criteria prior to November 7, 1996, on the facts of 
this case.

Analysis

The Board finds that the fundamental fact of this case is 
that neither application of the "old" (pre-November 7, 
1996) criteria or the "new" November 7, 1996, criteria for 
rating the veteran's service-connected schizophrenia would 
support a finding of functional impairment warranting a 
rating in excess of the currently assigned 10 percent rating, 
at any time since the claim for service connection for this 
disorder was initially filed.  Thus, the Board finds that any 
deviation between the handling of this claim by the RO and 
the determination in Fenderson, supra, is harmless as the 
application of this recent Court decision could not result in 
the grant of a benefit.  On the other hand, the Board 
perceives a definite risk that a "staged rating" 
determination under Fenderson would be adverse to the 
claimant.  

The record demonstrates overwhelmingly that the claimant has 
schizophrenia which were initially incurred during his active 
military service.  Indeed, there was no psychiatric diagnosis 
of schizophrenia until 1994.  The initial PEB report in early 
October 1994 characterized the disability as severe.  By late 
October 1994, the second PEB report stated that the veteran's 
psychiatric disability warranted a 30 percent rating.  This 
report, however, expressly noted that the appellant was not 
sufficiently stabilized to permit adjudication and the record 
showed that his condition significantly improved just within 
the short space of that month.  Thus, it is not at all clear 
that at discharge in January 1995, he still remained at a 
compensable level.  By the time of his VA examination in 
April 1995, his GAF score was 75 indicating only "mild" 
symptoms.  While it would appear that symptoms at this time 
would warrant a noncompensable rating, the RO chose to award 
a 10 percent evaluation upon rating decision in April 1995.  

The Board has considered whether a "staged rating" would be 
to the claimant's benefit on the facts of this case.  While 
the record might be read as potentially supporting a "staged 
rating" of 30 percent from January 1995 to the date of the 
April 1995 examination, based upon what is at best the 
questionable assumption that the second equivocal PEB report 
could sustain a 30 percent rating over that period, the 
record would then only warrant a "staged" noncompensable 
rating from the date of the April 1995 examination forward 
based on the clinical assessment that only slight symptoms 
were present.  This clearly would be much less favorable to 
the appellant than the RO's decision to award a 10 percent 
evaluation for the entire period.  

The Board's review of the claims file also reflects that 
there is then a significant gap in the record with no 
clinical indications of any change in the level of 
psychiatric disability.  The veteran was hospitalized briefly 
in December 1996 at a VA facility.  Although he was actively 
hallucinating at time admission, the hospital report reflects 
that he improved rapidly with medication and was discharged 
within four days.  A GAF score of 50, which indicates 
"serious" symptoms, was noted.  He was again hospitalized 
in January 1997 for another problem (pneumonia), but it is 
notable that there was no objective indications recorded of 
disabling manifestations of his service-connected 
schizophrenia.  The appellant subjectively complained of 
nervousness and requested an adjustment of his medication, 
which was accomplished.  The RO interpreted the record as 
warranting continuation of a 10 percent evaluation upon 
rating determination in February 1997.  The Board concurs.  
Although the appellant had a clear exacerbation of symptoms 
for a few days in December 1996 warranting a hospital 
admission, the record showed those symptoms resolved 
immediately with medication.  He then was seen in January 
1997 with only subjective indications of symptoms, and these 
were again effectively controlled with a medication 
adjustment.  These are precisely the circumstances 
contemplated by the criteria for a 10 percent rating under 
the criteria that became effective on November 7, 1996 (i.e. 
"symptoms controlled by continuous medication").  Clearly, 
given the resolution of symptoms with medication, there was 
no basis for a higher award under either the old or the new 
criteria at that time.  The Board finds that the facts 
supported the continuation of the 10 percent rating, not a 
"staged rating" because the record demonstrated the very 
brief episode of acute symptoms was fully controlled by 
medication.

Of record are several VA examination reports and one private 
report dated subsequent to the records discussed above which 
provide detailed explanations of the symptoms reported by the 
appellant and as observed by the examiners.  As noted earlier 
in this decision, there were conflicting findings made by the 
private examiner in May 1997 and the VA examiner in November 
1997.  Thus, the claim was remanded for additional 
evaluation.  The examiner found little, if any, change in the 
veteran's condition in an October 1998 examination in 
comparison to the November 1997 report.  That opinion was 
based upon a comprehensive review of the record and the Board 
finds the rationale provided in that report to be clearly 
more probative than the assessment of the psychologist in May 
1997.  Thus, on the VA examination in 1995, as well as on the 
two most recent examination reports, no more than mild 
symptoms were reported.  His GAF scores of 70 and 65, 
respectively, are consistent with "mild" symptoms and some 
difficulty in social or occupational settings, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See DSM III-R or the Revised DSM IV.  Viewed 
in the context of the whole record, the May 1997 report is 
markedly out of line with the other medical evidence on the 
status of the disability since separation from service.  
Accordingly, on this basis also the Board finds that the 
probative value of the May 1997 report is undermined.      

The above mentioned evaluation reports, as well as the 
hospital reports of record reflect that the veteran's 
psychiatric condition responds well to medication, and that 
apparently there has been little change in his psychiatric 
symptoms between VA examinations in 1995, 1997 and 1998.  His 
social life appears active as he attends college and has a 
girlfriend.  Additionally, he was working at the time of 
evaluations in 1997 and 1998.  In other words, the 
assessments of the level of disability on the VA examinations 
of record were in the context of the appellant working or in 
a work like setting.  

Current symptoms are essentially that he has headaches and 
backaches that he associates with stress.  The record, 
however, is devoid of delusions, hallucinations, or ideas of 
reference.  His memory was adequate.  Apparently, his main 
objective was to obtain an increase in benefits as indicated 
by his statements at the recent VA examination in 1998.  

The evidence above does not demonstrate that the appellant's 
schizophrenia warrants a rating greater than 10 percent under 
the old mental disorders criteria.  He does not exhibit 
"definite" social or industrial impairment.  In fact, he 
was working at the time of the two most recent examinations 
and attending community college.  He also had the same 
girlfriend at each of these examinations indicating some 
success with interpersonal relationships.  His reliability, 
flexibility, and efficiency levels due to schizophrenia 
symptoms are not so reduced as to definitely impair his job 
performance.  Additionally, he is not isolated in the 
community.  

The record fails to support a rating of greater than 10 
percent under the new rating system for mental disorders.  
Neither the objective medical evidence nor the veteran's 
statements regarding his symptomatology reflect the criteria 
commensurate with those required for a 30 percent disability 
rating.  While the evidence does reflect some sleep 
disturbance and some anxiousness, there is no depressed mood, 
nor are there panic attacks or mild memory loss.  
Additionally, as the veteran was successfully employed, 
retention of only highly learned material, and forgetting to 
complete tasks, was not indicated.  The criteria for ratings 
in excess of 30 percent are plainly not matched or more 
closely approximated on this record for essentially the same 
reasons that the Board has found a rating in excess of 10 
percent is not warranted. 

Thus, it is the Board's conclusion that the manifestations of 
the service-connected schizophrenia clearly do not warrant a 
rating in excess of that currently assigned.  In this 
context, the Board must point out that the issue on appeal is 
entitlement to a higher rating, not the correctness of the 
current rating and particularly not the correctness of the 
RO's determination to avoid a "staged rating" and make the 
award of the 10 percent evaluation effective from the day 
following separation from service.  The evidence in this case 
is not so evenly balanced as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  Additionally, the Board finds that the 
current evaluation contemplates the symptomatology and 
resulting impairment demonstrated in the medical evidence of 
record.  The Board concurs with the RO that there are no 
unusual or exceptional factors such as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  



ORDER

An increased rating for schizophrenia is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

